Citation Nr: 1313457	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a left wrist disability.  

4.  Entitlement to service connection for irritable bowel syndrome.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision in of a Department of Veterans Affairs (VA) Regional Office (RO).

During the appeal period, the Veteran was notified that his case had been referred for a special review pursuant the decision in Nehmer v. U.S. Department of Veterans Affairs, citation omitted, which requires the payment of retroactive benefits to certain Nehmer class members.  This case was identified as a potential Nehmer class member case based on the addition of ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents used in Vietnam.  In a July 2011 rating decision, the RO denied service connection for ischemic heart disease noting that the Veteran was not a Nehmer class member as the evidence did not show that he served in the Republic of Vietnam or the inland waterways of Vietnam.  The RO notified the Veteran of this decision in a July 2011 letter. 

Although the January 2013 rating decision reflects the RO separately denied TDIU, the Veteran has a combined disability rating of 90 percent for his service-connected disabilities and, given the state of the record, the Board finds that the issue is part and parcel of the increased rating claim on appeal.  As such, the issue is reflected above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a heart disability, to include as a result of exposure to Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The September 2010 RO examination request notes that "Records indicate that he served in Vietnam, so agent orange exposure is conceded for the purpose of this exam."  However, the July 2011 rating decision on appeal notes that service in Vietnam has not been confirmed.  

The Veteran's DD Form 214 reflects awards and decorations to include a Vietnam Service Medal and a Republic of Vietnam Campaign Medal.  In October 2011, he stated that while serving aboard the USS KITTYHAWK working in supply he was sent to Vietnam for 2 weeks to obtain aircraft parts for the ship's aircraft.  

In a September 2010 Personnel Information Exchange System (PIES) response, it was noted that although there was no conclusive proof of service in Vietnam, the Veteran was attached to a unit that could have been assigned to a ship or to shore, and that for Department of Defense purposes the unit was credited with Vietnam service for the following periods:

March 11, 1965 to May 1, 1965
December 7, 1970 to December 30, 1970
January 12, 1971 to February 4, 1971
February 19, 1971 to March 1, 1971 
April 1971 to April 26, 1971
May 3, 1971 to May 17, 1971
February 19, 1971 to March 1, 1971
April 9, 1971 to April 26, 1971
May 3, 1971 to May 17, 1971
May 29, 1971 to June 24, 1971 

In light of the Veteran's lay statements and the evidence, a remand is necessary to obtain ship logs for the periods above, and for any other period in which the Veteran's vessel can be credited with Vietnam service during his tour of duty.  This information is crucial in deciding the Veteran's claims, and as such, the Board finds that further efforts must be taken on remand to verify the Veteran's presence in Vietnam before a decision is rendered in this case.  Accordingly, on remand, attempts must be made to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records reflect complaints of chest pain, to include in July 1974.  Although the September 2010 VA examiner determined that the Veteran does not have congestive heart failure or ischemic heart disease, the examiner did not address the diagnosis of myocardial ischemia in a December 2009 VA treatment record or the impression of systolic and diastolic dysfunction, cardiomyopathy, possibly ischemic, in January 2010 VA treatment records.  Although the examiner noted complications of arthritis which in turn would decrease the estimation of metabolic equivalents (METs) since it evaluates their overall functioning, an opinion was not provided as to whether any findings are related to service or service-connected disability.  The opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Because the heart examination may generate evidence relevant to the claim for diagnosed hypertension, a decision on hypertension would be premature at this point.  As the Veteran asserts erectile dysfunction secondary to hypertension, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Because the outcome of the service connection claims and the increased rating claim on appeal may have an impact on the issue of entitlement to a TDIU, the issues of entitlement to service connection and for increased ratings are inextricably intertwined with that of entitlement to TDIU.  See Harris.  A decision on the issue of TDIU would, at this point, be premature.  

With respect to service connection for a left wrist disability, service treatment records reflect complaints of left wrist pain, to include in August 1978.  The April 2008 VA examiner diagnosed osteoarthritis of the left wrist.  Although the examiner opined that it was impossible to determine a specific relationship to service without resorting to mere speculation, a rationale for the opinion was not provided.  See Barr.  

The Veteran asserts an onset of symptoms associated with irritable bowel syndrome during service and ever since.  An April 1980 service treatment record reflects complaints of upper left quadrant pain and a history of diarrhea and cramping was noted.  In light of the Veteran's lay statements and the evidence, the Veteran must be afforded a VA examination.  

The Veteran asserts his service-connected GERD is worse than when he was examined in March 2008.  In light of the evidence and the Veteran's statements, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of GERD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and Records Administration, located in the Modern Military Branch, National Archives, 8601 Adelphi Road, College Park, MD 20740, and request that it provide copies of the deck logs for the USS KITTYHAWK for the following periods: December 1, 1966 to January 3, 1967; March 2, 1967 to March 28, 1967; April 12, 1967 to April 28, 1967; May 8, 1967 to May 23, 1967. Any negative responses must be documented in the file. If these records are unavailable, the Veteran must be notified.

2.  Schedule the Veteran for VA heart, hypertension, and erectile dysfunction examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests and provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any cardiovascular disability, to include hypertension, and erectile dysfunction was incurred in service, to include as a result of Agent Orange exposure, if confirmed, or was manifested within the initial year of separation, or is otherwise related to service or is caused or aggravated by service-connected arthritis.  

The examiners are advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If an examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA left wrist examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that left wrist osteoarthritis is related to service or caused or aggravated by service-connected arthritis in multiple joints. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA irritable bowel syndrome examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that irritable bowel syndrome was incurred in service or is caused or aggravated by service-connected disability.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA Esophagus and Hiatal Hernia examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must describe in detail the current status of the Veteran's service connected GERD disability.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

If the Veteran's service-connected disabilities do not render him unemployable, the examiner must identify the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

6.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


